COURT OF APPEALS
                            TENTH DISTRICT OF TEXAS
                                       
                                April 30, 2015
                              No. 10-13-00026-CV
ELIZABETH CADY, INDIVIDUALLY AND ON BEHALF OF THE ESTATE OF DONALD JASON WILDE, DECEASED
                                      v.
              JIMMIE LEE CARGILE AND TEXAS PREMIER RESOURCES, LLC
                                       
                                       
                        From the 249[th] District Court
                             Johnson County, Texas
                          Trial Court No. C201100149
                                       
--------------------------------------------------------------------------------
JUDGMENT

	This Court has reviewed the briefs of the parties and the record in this proceeding as relevant to the issues raised and finds no reversible error is presented.  Accordingly the trial court's judgment signed on November 13, 2012 is affirmed.
	It is further ordered that Jimmie Lee Cargile and Texas Premier Resources, LLC are awarded judgment against Elizabeth Cady, individually and on behalf of the Estate of Donald Jason Wilde for Jimmie Lee Cargile's and Texas Premier Resources, LLC's appellate costs that were paid, if any, by Jimmie Lee Cargile and Texas Premier Resources, LLC; and all unpaid appellate court costs, if any, are taxed against Elizabeth Cady, individually and on behalf of the Estate of Donald Jason Wilde.
	A copy of this judgment will be certified by the Clerk of this Court and delivered to the trial court clerk for enforcement.
							PER CURIAM
						SHARRI ROESSLER, CLERK			

						By: ___________________________
							Nita Whitener, Deputy Clerk